Case 14-10867-BLS   Doc 1914-4   Filed 10/24/18   Page 1 of 8




                    EXHIBIT 4
Case 14-10867-BLS   Doc 1914-4   Filed 10/24/18   Page 2 of 8
Case 14-10867-BLS   Doc 1914-4   Filed 10/24/18   Page 3 of 8
Case 14-10867-BLS   Doc 1914-4   Filed 10/24/18   Page 4 of 8
Case 14-10867-BLS   Doc 1914-4   Filed 10/24/18   Page 5 of 8
Case 14-10867-BLS   Doc 1914-4   Filed 10/24/18   Page 6 of 8
Case 14-10867-BLS   Doc 1914-4   Filed 10/24/18   Page 7 of 8
Case 14-10867-BLS   Doc 1914-4   Filed 10/24/18   Page 8 of 8
